Citation Nr: 0709656	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  03-27 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic, 
intermittent lumbosacral pain and muscle spasms with 
arthritic changes at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted an increased rating of 20 
percent for the veteran's lumbosacral disability. 


FINDING OF FACT

The veteran's service-connected chronic, intermittent 
lumbosacral pain and muscle spasms with arthritic changes at 
L5-S1 has been manifested by painful motion resulting in a 
range of motion of, at worst, forward flexion to 60 degrees, 
extension to 20 degrees, lateral flexion to 20 degrees 
bilaterally and rotation to 25 degrees bilaterally with 
muscle tenderness, tightness and spasms.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
chronic, intermittent lumbosacral pain and muscle spasms with 
arthritic changes at L5-S1 are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 
(2003); DC 5237 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

During the pendency of this claim, the criteria for rating 
spinal disabilities were revised (effective September 26, 
2003).  [The Board also notes that the criteria for rating 
disc disease were revised effective September 23, 2002; 
however, as discussed in more detail below, the veteran does 
not have disc disease.]  The veteran filed her claim on 
October 16, 2002; accordingly, the Board will evaluate the 
veteran's claim under both the criteria in the VA Schedule 
for Rating Disabilities in effect on October 16, 2002 and the 
current regulations in order to ascertain which version would 
accord her the highest rating.  According to VAOPGCPREC 7-
2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during her 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  The old rating criteria were provided to the 
veteran in the August 2003 statement of the case, and the new 
rating criteria were provided to her in the September 2005 
supplemental statement of the case.

Prior to September 26, 2003, the veteran's lumbosacral strain 
was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
as 20 percent disabling.  A 20 percent rating is warranted 
for muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  Diagnostic 
Code 5295 provides a maximum disability rating of 40 percent 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted where 
the limitation of motion in the lumbar spine is moderate, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2006).  Although the criteria 
under Diagnostic Codes 5290 through 5292 were less defined 
than the current criteria and numerical ranges of motion were 
not provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  In other words, even though pre-2003 regulations did 
not define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984, and the Board can consider the current ranges of motion 
to rating spine disabilities under the old criteria.

Under the amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237.  See 
68 Fed. Reg. 51, 454, 51,456 (Aug. 27, 2003) (effective Sept. 
26, 2003). The normal ranges of motion for the thoracolumbar 
spine is now defined as: Flexion 90 degrees; Extension 30 
degrees; Lateral flexion (bilaterally) 30 degrees; Rotation 
(bilaterally) 30 degrees.  38 C.F.R. § 4.71a (Plate V) 
(2006).  

Under the general rating formula, a 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 20 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation requires forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
where unfavorable ankylosis of the entire spine is 
demonstrated.  38 C.F.R. § 4.71a, DC 5237.  [The Board has 
edited the rating criteria to remove references to the 
cervical spine, which is not at issue in this case.]  These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., at Note (1).  The Board notes, however, that the veteran 
has only one notation of a neurological symptom, the straight 
leg raises at the January 2003 VA examination.  As there is 
no diagnosis of a neurological disorder and all other 
diagnostic tests were normal, the Board concludes that a 
rating based on neurological symptoms is not warranted.  

The veteran underwent two VA examinations, in January 2003 
and August 2005, in association with this claim and submitted 
private treatment records from Drs. Kirby and Moon.  

The veteran's treatment from Dr. Kirby is the first 
evaluation of the veteran's disability for the period on 
appeal.  In October 2002, the veteran had a range of motion 
of forward flexion to 60 degrees, extension to 20 degrees, 
and lateral flexion to 20 degrees.  The record does not 
indicate, though the Board assumes, that the lateral flexion 
measurement was bilateral.  Lateral rotation was not 
measured.  Without rotation measurements, the Board cannot 
apply the combined range of motion provisions to this 
examination.  The veteran reported pain in all directions of 
motion.  There is no assessment of flare-ups, weakness, 
fatiguability or any of the DeLuca factors mentioned above.  
The records do indicate disc thinning at L5-S1.  

At the veteran's January 2003 VA examination, she had a range 
of motion of forward flexion to 66 degrees, extension to 30 
degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  Her combined range of 
motion was 216 degrees.  The veteran had positive straight 
leg raises at 35 to 45 degrees bilaterally.  The veteran 
could walk without assistive devices.  The veteran described 
intermittent spasms and pain in the lower back.  The veteran 
indicated that she had missed four or five days of work due 
to her back.  X-rays showed arthritic changes at L5-S1.

At the veteran's August 2005 VA examination, the veteran's 
range of motion was forward flexion to 80 degrees, extension 
to 20 degrees, lateral flexion (called extension) to 25 
degrees bilaterally and rotation to 25 degrees bilaterally.  
Her combined range of motion was 200 degrees.  The veteran 
did not have increased limitation of motion on repetition.  
The veteran reported pain on motion that was increased during 
cold weather.  The veteran reported being able to walk 1-2 
miles in 25 to 30 minutes.  She indicated that she does not 
use assistive devices to walk.  Her posture while walking was 
correct.  The examiner indicated good sensation, reflexes and 
motor examination was normal.  The veteran indicated that she 
had lost 10 to 14 days from work in the preceding year due to 
her back.  The examiner noted tender and tight muscles in the 
lower back.  

The treatment from Dr. Moon are from July 1996 to November 
2002 and do not show treatment for back pain after August 
1998.  Even in August 1998, there is no assessment that would 
allow the Board to rate the veteran's disability.  

In sum, the Board finds that the veteran's lower back 
disability is manifested by painful motion resulted in a 
range of motion of, at worst, forward flexion to 60 degrees, 
extension to 20 degrees, lateral flexion to 20 degrees 
bilaterally and rotation to 25 degrees bilaterally with 
arthritic changes at L5-S1 and muscle tenderness, tightness 
and spasms.  In applying these records to the ratings 
criteria, the Board concludes that the criteria for a rating 
in excess of 20 percent are not met.  

Under DC 5295, the veteran's currently assigned DC, none of 
these records mention listing of the spine, positive 
Goldthwaite's sign, marked limitation of motion or abnormal 
mobility on forced motion.  The veteran does have osteo-
arthritic changes diagnosed at the L5-S1 level and some 
limitation of motion.  Even the worst findings of record 
since 2002 show she has lost approximately 1/3 of normal 
range of motion with flexion and extension and flexion, with 
very slight limitation of rotation.  Such limitations - that 
is, at most, loss of 1/3 normal range of motion - cannot 
reasonably be classified as marked to warrant a higher rating 
under DC 5295 or as severe to warrant a higher rating under 
DC 5292. 

Under the current General Ratings Formula, the Board 
similarly concludes that the criteria for a higher rating are 
not met.  Using the General Ratings Formula for guidance, a 
higher rating would be warranted on a showing that the 
veteran had forward flexion limited to 30 degrees, which is 
not shown on this record.  In the alternative, the veteran 
would have to suffer from ankylosis of the thoracolumbar 
spine, which she fortunately does not.

The Board has considered all other potentially applicable 
diagnostic codes and the other ratings provisions effective 
prior to September 26, 2003.  Ratings under these provisions 
require symptoms that the veteran does not have including 
vertebral fracture and ankylosis.  See 38 C.F.R. § 4.71a, DCs 
5285-5291, 5293-5294 (2003).  Ratings under these DCs are not 
warranted.  

Specifically, it must also be noted that the evidence does 
not show that the veteran has intervertebral disc syndrome 
(IDS), such as to warrant consideration of her disability 
under the old Diagnostic Code 5293 or the new Diagnostic Code 
5243.  No medical professional has ever diagnosed disc 
disease, and the findings in the evidence are not 
representative of disc disease (for example, the veteran does 
not complain of symptoms such as numbness or tingling, or 
radiation of pain or other symptoms into the lower 
extremities, and all sensory examinations have been normal).  
Therefore, these codes are also not applicable.

The Board also considered the application of DC 5003 for 
degenerative arthritis.  The Board notes that the veteran has 
been diagnosed with arthritic changes at L5-S1.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  Id.  In this case, the veteran's 
symptoms warrant a compensable percent rating for limitation 
of motion, as discussed above.  Accordingly, a second rating 
under DC 5003 is not warranted.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's lower back.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  The veteran's ability to walk 1 to 2 
miles unassisted indicates to the Board that any additional 
functional loss is minimal.  She does not show any 
limitations of motor functioning or muscle strength.  There 
is no muscle atrophy, which indicates she continues to be 
able to use her muscles in a normal fashion despite her back 
pain.  There is no additional loss on repetition or 
additional treatments for flare-ups on the records.  The 
Board concludes that the rule of DeLuca is not for 
application.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately her responsibility to give VA any evidence 
pertaining to the claim.  The November 2002 letter informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Since the RO 
assigned the 20 percent disability rating at issue here for 
the veteran's service-connected disability, and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher rating, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2003 and 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's low back disability since she was last examined.  
The veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2003 and 2005 VA 
examination reports are thorough and supported by private 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

The veteran's representative argues the 2005 examination is 
inadequate because the VA examiner did not have the claims 
file to review.  The Board observes that review of the claims 
file is only required where necessary to ensure a fully 
informed examination or to provide an adequate basis for the 
examiner's findings and conclusions; necessity for pre-
examination records review is to be determined according to 
the facts of each individual case.  See VAOPGCPREC 20-95; 61 
Fed. Reg. 10,064 (1996). In this case, resort to the 
veteran's claims file was not necessary because the veteran 
provided an accurate account of her medical history, thus 
ensuring a fully informed examination. Moreover, the claims 
file was not necessary for the examiner to provide findings 
as to the current symptoms of the veteran's service-connected 
back condition, which is the question at issue in this case. 
The examiner was not asked to resolve conflicting medical 
opinions or diagnoses, so review of the file was not needed.  
Therefore, the Board finds that a remand for further 
examination would only delay the veteran's appeal and would 
likely not result in a different outcome.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating in excess of 20 percent for chronic, 
intermittent lumbosacral pain and muscle spasms with 
arthritic changes at L5-S1 is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


